DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 5, 2022 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on August 5, 2022.
Claims 4-5, 9-10, 14-16, 20, and 29 are cancelled.
Claim 30 is added.
Claims 1-3, 6-8, 11-13, 17-19, 21-28, and 30 are pending.
Claims 1-3, 6-8, 11-13, 17-19, 21-28, and 30 are examined.
This Office Action is given Paper No. 20220907 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 11-13, 18-19, 21-26, 28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sahni et al. (US 11,132,693) in view of Pourfallah et al. (US 2012/0253852).

Claim 1
Sahni discloses:
one or more processors (processor, see C16 L4-25); and 
one or more computer-readable media (non-transitory storage media, see C16 L4-25) storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising;
receiving, at the computer server (backend system, see C14 L1-17), transaction data (purchase request, see C14 L1-17) indicative of a transaction; 
determining a subset (who the authorized users are of the primary account holder, see C14 L18-50) of the required set of input data that is not included in the transaction data; 
determining a mobile device (secondary user identity, see C14 L1-50) with which to initiate an interactive session, based at least in part on the subset (who the authorized users are of the primary account holder, see C14 L18-50) of the input data that is not included in the transaction data;
determining an interactive session type (send alert within mobile wallet application, see C14 L50-67), based at least in part on the mobile device;
initiating an interactive session (send approval notification, see C14 L50-67) between the computer server (backend system, see C14 L50-67) and the mobile device (of secondary user, see C14 L50-67), using the determined interactive session type;
receiving the subset of the input data from the mobile device, via the interactive session (who the authorized users are of the primary account holder, approve transaction, see C14 L18-50, C15 L23-44);
performing, by the computer server, the server process (whether to approve or deny transaction, see C15 L4-67) using the transaction data and the subset of the input data received via the interactive session.  
Sahni does not disclose:
Determining… transaction.
Pourfallah teaches:
determining a required set of input data (eligible items, see [0063]) for a server process (whether restricted-use account may be applied to purchase of item, see [0062]) associated with the transaction.
Sahni discloses processors, computer-readable media, receiving transaction data, determining a subset of the data, determining a mobile device, determining a session type, initiating a session, receiving the subset of data, and performing the server process. Sahni does not disclose determining a required set of input data, but Pourfallah does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the use limitations for secondary users of financial accounts of Sahni with the set of input data of Pourfallah because 1) a need exists for enhanced mobile banking applications to facilitate greater account control (see Sahni C1 L20-31); and 2) a need exists for a healthcare payment platform that facilitates payment and reimbursement from a restricted-use account (see Pourfallah [0034]).

Claim 11
Sahni discloses:
receiving transaction data (purchase request, see C14 L1-17) indicative of a transaction performed via a merchant system, the transaction data including a location at which the transaction was performed (radius from a specific geographic point, geographic restrictions, see C10 L1-14, C14 L31-50); 
determining a mobile device with which to initiate an interactive session, based at least in part on: 
a current location of the mobile device (location of secondary user, geographic restrictions, see C9 L60-67, C14 L31-50); and
the location at which the transaction was performed (radius from a specific geographic point, geographic restrictions, see C10 L1-14, C14 L31-50);
determining an interactive session type (send alert within mobile wallet application, see C14 L50-67), based at least in part on the mobile device;
initiating an interactive session (send approval notification to secondary user, see C14 L50-67) with the mobile device, using the determined interactive session type;
receiving the required set of input data (who the authorized users are of the primary account holder, approve transaction, see C14 L18-50, C15 L23-44) from the mobile device, via the interactive session; and 
performing the backend process (whether to approve or deny transaction, see C15 L4-67) using the transaction data and the required set of input data received via the interactive session.  
Sahni does not disclose:
Determining… transaction.
Pourfallah teaches:
determining a required set of input data (eligible items, see [0063]) for a backend process (whether restricted-use account may be applied to purchase of item, see [0062]) associated with the transaction.
Sahni discloses receiving transaction data, determining a mobile device, determining a session type, initiating a session, receiving the set of input data, and performing the server process. Sahni does not disclose determining a required set of input data, but Pourfallah does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the use limitations for secondary users of financial accounts of Sahni with the set of input data of Pourfallah because 1) a need exists for enhanced mobile banking applications to facilitate greater account control (see Sahni C1 L20-31); and 2) a need exists for a healthcare payment platform that facilitates payment and reimbursement from a restricted-use account (see Pourfallah [0034]).

Claims 2, 12
Furthermore, Pourfallah teaches:
the server process is a transaction security process, and wherein the operations further comprise: 
receiving first user identity data (user’s profile, see [0079]) from the mobile device via the interactive session; 
comparing the first user identity data to second user identity data (user database, see [0079]) associated with the mobile device; and 
based on the comparison between the first user identity data and the second user identity data, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (list of user payment accounts that are registered, see [0079]).

Claims 3, 13
Furthermore, Pourfallah teaches:
the transaction is an online purchase transaction initiated by a remote worker, and wherein the operations further comprise: 
receiving, via the interactive session, remote transaction data (transaction receipt, see [0125]) associated with the online purchase transaction; 
comparing the remote transaction data to a set of remote transaction parameters (user configured rules, see [0126]) associated with the remote worker; and 
based on the comparison between the remote transaction data and the set of remote transaction parameters associated with the remote worker, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (which restricted-use accounts to use for reimbursement, see [0126]).

Claim 6
Furthermore, Pourfallah teaches:
receiving the subset of the input data comprises: receiving a selection, from the mobile device via the interactive session, of an account (restricted-use account, see [0065]) associated with the transaction.  

Claims 8, 18
Furthermore, Pourfallah teaches:
transmitting a listing of charges (purchase bill, see [0075]) associated with the transaction to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (approval by user, select account, see [0080-0081]) of one or more charges in the listing of charges. 

Claim 19
Furthermore, Pourfallah teaches:
retrieving a listing of general ledger codes (list of eligible merchant category code, see [0062]) associated with an account associated with the transaction; 
determining a first general ledger code (e.g. category: food, breakfast, see [0062-0063]) associated with a first charge in the one or more selected charges; and 
comparing the first general ledger code to the listing of general ledger codes associated with the account (see [0062-0063]).

Claim 21
Furthermore, Sahni discloses:
determining the mobile device comprises: 
determining an account (identification of the account, see C14 L1-17) based at least in part on the transaction data;
determining a user (secondary user’s identity, see C14 L18-30), from a plurality of users associated with the account;
determining the mobile device (secondary user’s computing device, see C15 L1-20) based at least in part on the user. 

Claim 22
Furthermore, Sahni discloses:
determining the mobile device comprises:
determining an account (identification of the account, see C14 L1-17) based at least in part on the transaction data;
determining a user (secondary user’s identity, see C14 L18-30) associated with the account; and 
determining the mobile device (secondary user’s computing device, see C15 L1-20), from a plurality of mobile devices associated with the user, based at least in part on the transaction data.  

Claim 23
Furthermore, Sahni discloses:
determining the mobile device, from the plurality of mobile devices associated with the user, comprises at least one of: 
determining a device type of the mobile device; 
determining a software application installed on the mobile device; or 
determining a current operational status of the mobile device (e.g. designated time periods, see C9 L48-60).

Claim 24
Furthermore, Sahni discloses:
determining security authentication data (e.g. requires override, see C15 L22-44) required for the transaction, based at least in part on the transaction data; 
performing a security authentication technique, via the mobile device, during the interactive session, to receive the security authentication data (primary account holder must approve, see C15 L22-44).

Claim 25
Furthermore, Sahni discloses:
initiating the interactive session with the mobile device is performed after the transaction performed via the merchant system is completed (performed by backend system, see C13 L44-67).  

Claim 26
Furthermore, Sahni discloses:
the required set of input data is received from the mobile device via a data transmission circumventing the merchant system (user’s computing device transmits the selection to the backend system, see C13 L32-43).

Claim 28
Furthermore, Sahni discloses:
determining the interactive session type comprises determining at least one of: an SMS session type (text message, see C15 L22-44); a Rich Communication Service (RCS) session type; a web browser-based session type; or a mobile application session type (within mobile wallet application, see C14 L50-67).  

Claim 30
Furthermore, Sahni discloses:
determining the mobile device with which to initiate the interactive session comprises: 
determining an account (identification of the account, see C14 L1-17) associated with the transaction, based at least in part on the transaction data; 
determining a plurality of user devices (available secondary users, see C12 L13-42) associated with the account; 
determining, for each of the plurality of user devices associated with the account, a current device location (location of secondary user, geographic restrictions, see C9 L60-67, C14 L31-50); and 
comparing the current device location, for each of the plurality of user devices, to the location at which the transaction was performed (checking whether in radius, see C9 L60 – C10 L14).

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sahni et al. (US 11,132,693), in view of Pourfallah et al. (US 2012/0253852), and further in view of Chen et al. (US 2017/0272447).

Claims 7, 17
Sahni in view of Pourfallah discloses the limitations above. Sahni in view of Pourfallah does not disclose:
Retrieving… account;
Transmitting… session;
Receiving… account.
Chen teaches: 
retrieving a listing of individuals (list of recommended accounts, see [0054-0055]) associated with the account; 
transmitting (sends, see [0054]) the listing of individuals to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (first account selected, see [0057]) of one or more of the individuals associated with the account.
Sahni in view of Pourfallah discloses processors, computer-readable media, receiving transaction data, determining a required set of input data, determining a subset of the data, determining a mobile device, determining a session type, initiating a session, receiving the subset of data, and performing the server process. Sahni in view of Pourfallah does not disclose retrieving a listing, transmitting the listing, and receiving a selection, but Chen does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the use limitations for secondary users of financial accounts of Sahni, in view of Pourfallah, with the retrieving a listing, transmitting the listing, and receiving a selection of Chen because a need exists for implementing service operations using various client applications (see Chen [0002-0003]). Retrieving a listing, transmitting the listing, and receiving a selection assists in identifying the correct individual associated with the account.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sahni et al. (US 11,132,693), in view of Pourfallah et al. (US 2012/0253852), and further in view of Isaacson et al. (US 2019/0306137).

Claim 27
Sahni in view of Pourfallah discloses the limitations above. Sahni in view of Pourfallah does not disclose:
Determining… wallet.
Isaacson teaches: 
the transaction is a cryptocurrency transaction (cryptocurrency, see [0708]) between the merchant system and a user performed using a cryptocurrency wallet (wallet, see [0708]) on the mobile device, and wherein determining the mobile device is based at least in part on identifying the cryptocurrency wallet (share address and private key, see [0708]) associated with the mobile device.
Sahni in view of Pourfallah discloses processors, computer-readable media, receiving transaction data, determining a required set of input data, determining a subset of the data, determining a mobile device, determining a session type, initiating a session, receiving the subset of data, and performing the server process. Sahni in view of Pourfallah does not disclose determining the transaction is a cryptocurrency one, but Isaacson does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the use limitations for secondary users of financial accounts of Sahni, in view of Pourfallah, with the determining the transaction is a cryptocurrency transaction of Isaacson because a need exists for an improved approach to reducing friction in the context of transitions from a search entity to a merchant site (see Isaacson [0014]). Determining the transaction is a cryptocurrency transaction will assist in its completion.

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping above. 

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Murray et al. (US 2019/0304029) discloses systems and methods for managing company expenses. 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621